PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_ANX_01_NA_NA_EN.txt. 56

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

«

I.—DocuUMENTS PRODUCED BY THE ESTONIAN GOVERNMENT.

Preliminary objections.

“I

Io.

Ii.

12.

13.

14.
“45.
16.

17.
18.

A.—Whritien proceedings :

. Statutes of the First Company of Secondary Railways in Russia (1898

version).

. Imperial Decree of November 21st, 1897, granting to the First Company

of Secondary Railways in Russia a concession for the construction and
operation of the secondary narrow gauge railway between Sventziany and
Ponévège.

. Imperial Decree of June 27th, 1804, granting to the First Company of

Secondary Railways in Russia a concession for the construction and oper-
ation of the Sventziany secondary railway.

. Treaty of Peace between Russia and Estonia of February 2nd, 1920 (extract).
. Provisional regulations adopted by the Government of the Estonian Repub-

lic on April ÿth, 1920, regarding the administration of joint-stock com-
panies and partnerships approved by the Russian Government.

. Ordinance adopted on October ist, 1921, by the Government of the

Estonian Republic regarding the release from trusteeship of the property
of joint-stock companies.

. Ordinance of May 27th, 1922, placing the First Company of Secondary

Railways in Russia under trusteeship.

. Rigi Teataja, lisa 1923, No. 115, p. 1605.
. Certificate of the Estonian Ministry for Economic Affairs of September roth,

1937.

Minutes of the second extraordinary general meeting of shareholders of
the First Company of Secondary Railways in Russia, held at Tallinn on
November 2nd, 1923.

Statutes of the joint-stock company known as the “First Company of
Secondary Railways in Russia” (Esimene Juurdeveo Raudteede Selis Vene-
maal) (1923 version).

Law adopted by the Estonian Assembly of State on August 4th, 1923,
regarding the repurchase of the railways ot the First Company of Second-
ary Railways in Russia.

Law adopted by the Estonian Assembly of State on December 18th, 1925,
amending the law concerning the repurchase of the railways of the First
Company of Secondary Railways in Russia.

Proposal of the Minister of Communications, approved by the Head of
the State on June 18th, 1926.

Note of the Director-General of Latvian Railways, Riga, September 29th,
1937, No. 904.

Note of the Estonian Secretary of State, October gth, 1931.

Note of the Estonian Ministry for Economic Affairs, August 18th, 1932.
Letter of the Lithuanian Ministry of Communications; October 25th, 1933.

56
A./B. 76.—THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 57

19. Opinion of the Lithuanian Council of State of January 25th, 1933, regard-

20.

ing the legal bases of the claim of the Esimene Juurdeveo Raudteede
Selis Venemaal joint-stock company to the Panevezys-Saldutiskis railway line.
Conditions governing the issue by the First Company of Secondary Rail-
ways in Russia of debentures for the construction of the Ponévége-
Sventziany railway.

. Judgment of the Supreme Court of Lithuania of March 16th/26th, 1934,

in the case of Jeglinas v. the First Company.

. Note of the Estonian Minister in Kaunas, December 3rd, 1936.

. Note of the Lithuanian Minister for For. Aff., December 30th, 1936.

. Note of the Estonian Minister in Kaunas, February ist, 1937.

. Note of the Lithuanian Minister for For. Aff., May 5th, 1937.

. Soviet decree of June 28th, 1918, concerning the nationalization of the

most important undertakings.

. Soviet Decree of September 4th, 1918,.concerning the liquidation of private

railways.

. Extract from the commentary on Article 406 of the Civil Law in Worms

and Eliachévitch, Civil Law, II, Moscow, 1913, 167-185.

. Judgments of the Court of Cassation concerning Article 406 of the Civil

Law.

. Judgments of the Court of Cassation concerning the jurisdiction of the

courts in cases against the Administration.

. The case of Jeglinas v. the First Company of Secondary Railways in Russia.

B.— Oral proceedings :

. Supplementary articles to the Treaty of Tartu of February 2nd, 1920. Cer-

tified correct French translation.

. Collection of treaties, agreements and conventions concluded by the

R.S. F.S. R. with foreign States. (Edition of the Commissariat of the People
for For. Aff.; fasc. I-V, 1922-1923.)

Continuation of the proceedings.

TO.

TI.

A.—Written proceedings :

. Latvian law of April 2oth, 1921, concerning joint-stock companies and

partnerships. .

. Judgment of the English Court of Appeal of May 6th, 1929, in the case of

Hoff Trading Company v. Union Insurance Society and others.

. Minutes of the extraordinary general meeting of shareholders of the First

Company of Secondary Railways in Russia of March roth, 1924.

. Regulations of the Council of Commissaries of the People of March 4th,

1919, concerning the liquidation of the liabilities of State enterprises.

. Judgment of the Court of Appeal of Paris (rst Chamber) of June 15th, 1937

in the case of Nobel v. Lessner and others.

. Judgment of the Appeal Division of the Mixed Tribunal of Tangiers of

May 21st, 1937, in the case of Stella and Johanna Preyer v. Baron de Nolde.

. The Treaty of Peace between Estonia and Russia signed at Tartu on

February 2nd, 1920 (Art. XI).

. Letter of Professor Piip, former member of the Estonian delegation to the

Peace Conference between Estonia and Russia, former Estonian Minister
for For. Aff., April znd, 1938.

. Estonian law of March ist, 1928, concerning the restitution of shares

handed over to the Estonian Government under the Treaty of Peace
between Estonia and Russia (extract).

Certificate of the Estonian Chamber of Commerce and Industry, March 31st,
1938.

Minutes of the Commission of Chief Engineer Sabalauskas (1927).

57
A:/B. 76.—THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 58

B.—-Oral proceedings :

. Letter sent on December 21st, 1938, by the Estonian Legation in Lithuania

to the Board of Directors of the Esimene Juurdeveo Raudteede Selts

’ Venemaal (with two annexes).

. Observations of the Estonian Government concerning the operation of the

Panevezys-Saldutiskis railway and the expenditure incurred for its reorgan-
ization after the great war and the revolution.

. (a) Deposit certificate for 10,120 shares of the First Company made out

by the Swiss Bank Corporation in London, June 22nd, 1925.

(6) “Proxy of the same Bank of the same date.

(c) Proxy of the same Bank of December 3rd, 1926, in respect of
9,959 shares of the First Company deposited with the Bank.

(d) Certificate of Lloyd’s Bank, London, dated December 2nd, 1926, in
respect of the deposit of 8,200 shares of the First Company.

(e) Certificate of the same Bank and bearing the same date in respect
of the deposit of 3,500 shares of the First Company.

. Map showing the approximate position of the railways. which belonged

to the First Company of Secondary Railways in Russia.

IL—-DocUMENTS PRODUCED BY THE LITHUANIAN GOVERNMENT.

Preliminary objections.

A.—Written proceedings :

. The Soviet Decree of December 1oth, 1921, published on December 28th,

1921, regarding undertakings having become the property of the State
(extract).

. The Soviet Decree of March 4th, 1919, concerning the liquidation of duties

falling upon State undertakings (extract).

. Request of the Board of Directors of the First Company of Secondary

Railways, dated March 5th, 1925.

. Memorandum transmitted by the First Company of Secondary Railways

on November 14th, 1931 (extract).

. Request of the Board of Directors of the First Company of Secondary

Railways, dated November 14th, 1931.

. Request of the Board of Directors of the First Company of Secondary

Railways, dated May zoth, 1932.

. Request of the Board of Directors of the First Company of Secondary

Railways, dated September 15th, 1933 (extract).

. Letter from the Lithuanian Ministry of Communications, October 25th, 1933.
. Articles 406 and 408 of the civil laws in force in Lithuania.
. Interpretation of Article 406 (extracts from the commentary on the civil

laws, prepared by A. Worms and V. Eljachevitsch, 1913).

. Articles 1 and 2 of the Code of Civil Procedure in force in Lithuania.
. Interpretation of Articles 1 and 2 of the Code of Civil Procedure in force

in Lithuania (extracts from the commentary on the laws of civil procedure
prepared by V. Isatchenko).

. Judgment No. 162 rendered in 1887 by the Russian Senate (extract).

B.— Oral proceedings :

— Official text of the Peace Treaty of Tartu of February 2nd, 1920.

58
A./B. 76.—THE RAILWAY LINE PANEVEZYS-SALDUTISKIS 59

Continuation of the proceedings.

A.—Written proceedings :

. Minutes. of the extraordinary general meeting of shareholders of the

First Company of Secondary Railways in Russia held on November 23rd,
1922.

. Extracts, translated into French, from the judgment in the case of the

Trading Company L. and J. Hoff v. Union Insurance Society of Canton
Ltd. and C. I. de Rougemont.

. Request of M. Wolkenstein to the Procurator of the Court of Tallinn-

Hapsal.

. Decree of the Council of Commissaries of the People of June 15th/28th, 1918.
. Decree of the Council of Commissaries of the People regarding the liquid-

ation of railways.

. Note of the Commissariat of the People for For. Aff. dated November 14th,

1938.

. Calculation of the capital invested in the Panevezys-Saldutiskis railway

between I9I9 and 1926.

. Statement of the capital invested in the Panevezys-Saldutiskis railway

between 1927 and 1937.

. List of the locomotives in service on the Panevezys-Saldutiskis railway.

. List of the waggons in service on the Panevezys-Saldutiskis railway.
. Information concerning freight carried on the Panevezys-Saldutiskis rail-

way line and on the normal gauge lines for the services of that railway.

. Information concerning receipts from the carriage of mails on the Pane-

vezys-Saldutiskis railway up to January Ist, 1938.

. Statement of receipts and expenditure for the period 1919 to 1937 on

the Panevezys-Saldutiskis railway.

. Lloyd’s List Law Reports; Vol. 32, No. 9, fasc. of January 3rd, 1929.

B.— Oral proceedings :

— Extract from the minutes of the meeting of the Committee of legal

advisers to the Ministries (of the Lithuanian Republic) of November 19th, 1925.

59
